Citation Nr: 1314222	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  08-08 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for otitis media.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active duty from November 1987 to January 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The issue of whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for residuals of a left shoulder disorder has been raised by the record in a November 2010 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to an initial compensable rating for otitis media is warranted.  

In August 2010, this matter was remanded for additional development.  The RO was instructed to afford the Veteran a comprehensive examination to determine the extent and severity of his service-connected otitis media.  However, the Board has determined that there has not been substantial compliance with one of the remand directives and the appeal must be again remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has been assigned an initial noncompensable rating for his service-connected otitis media pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6201 for chronic nonsuppurative otitis media with effusion (serous otitis media), which provides for rating based on hearing impairment.  38 C.F.R. § 4.87, Diagnostic Code 6201 (2012).  Another potentially applicable diagnostic code is Diagnostic Code 6200, which provides a 10 percent rating for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration or with aural polyps. 38 C.F.R. § 4.87, Diagnostic Code 6200 (2012).  Hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull are rated separately.  38 C.F.R. § 4.87, Diagnostic Code 6200, Note (2012).  

In an October 2010 VA ear disease examination report, the VA examiner addressed some of the applicable rating criteria, indicating that the Veteran did not have a history of vertigo, dizziness, ear discharge, pruritis, balance problems, aural polyps, abnormal tympanic membrane, or peripheral vestibular disorder.  Unfortunately, the examiner simply noted that there was a history of bilateral hearing loss that was reported as constant and onset during service.  While it was indicated that the Veteran was "evaluated by audiology" and had hearing loss on physical examination, the date, type, and/or audiometric findings from any evaluation conducted were not included in the October 2010 examination report, the claims file, or the Virtual VA file.  Additional evidence of record during the appeal period, to include a December 2006 VA audiometric evaluation report as well as VA and private treatment records dated from 2006 to 2012, does not mention complaints of hearing loss or contain audiometric findings showing a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

As the prior October 2010 VA examination report did not identify the current severity of his hearing impairment, an integral part of the rating criteria for the Veteran's service-connected disability, the Board finds that another VA examination is necessary to fully assess the current manifestations of the Veteran's service-connected otitis media, as was requested in the prior August 2010 Board remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The claims file also reflects that the Veteran has received VA medical treatment for his service-connected otitis media from the VA Medical Center (VAMC) in Kansas City, Missouri; however, as the evidence of record only included searches for treatment records dated up to May 2012, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the claims file.

Finally, the Board notes that that additional development is required in order to clarify his representation.  An appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2012).  The Board observes that a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing Veterans of Foreign Wars of the United States (VFW) as the Veteran's representative was submitted to the RO in May 2009.  In April 2010, VFW submitted a written statement to the RO requesting that the power of attorney be revoked.  38 C.F.R. § 14.631(c) (2012).  However, the evidence of record shows that subsequent to the April 2010 revocation, VFW continued to act as the Veteran's representative, and submitted an additional statement on his behalf.
Based on the foregoing, the RO should undertake necessary action to clarify the Veteran's representation.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran to clarify his current representative and if necessary, a current power of attorney should be obtained.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to initial compensable rating for service-connected otitis media.  Regardless of the Veteran's response, the RO must obtain and associate with the claims file all of the Veteran's pertinent VA treatment records, to include all treatment records from the Kansas City VAMC dated from May 2012 to the present.  If, after making reasonable efforts to obtain this information the RO is unable to secure any of the identified records, the RO must notify the Veteran and any appointed representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and any appointed representative must then be given an opportunity to respond.

3.  The Veteran must be afforded the appropriate VA examination preferably conducted by an otolaryngologist to determine the current severity of his service-connected otitis media.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must clearly identify and quantify any hearing impairment associated with service-connected otitis media.  Any indicated diagnostic tests and studies must be accomplished.  In particular, the examiner must conduct all appropriate audiological testing and physical examination of the ears required for rating of the Veteran's service-connected otitis media disability, including testing to determine the severity of any bilateral hearing impairment.  All pertinent symptomatology and findings must be reported in detail.  

A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and any appointed representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



